Citation Nr: 1823768	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-32 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to December 20, 2013, and in excess of 60 percent from February 1, 2014 for total left knee arthroplasty (left knee disability).

2.  Entitlement to service connection for status post right hip arthroplasty (right hip disorder) as secondary to the service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2013 and 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In his September 2014 Substantive Appeal, the Veteran requested the opportunity to testify at a Board hearing.  The hearing was scheduled for October 21, 2016, and the Veteran was notified in writing in advance of the date, time, and location of his requested hearing.  On October 21, 2016, the Veteran confirmed his attendance.  However, he did not appear for the hearing and has offered no cause for his failure to appear.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2017).

The issues of entitlement to a rating in excess of 10 percent prior to December 20, 2013, and in excess of 60 percent from February 1, 2014 for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The competent evidence does not demonstrate that the Veteran's right hip disorder had an onset until years after his period of service, and the preponderance of the evidence is against a finding that his current right hip disorder is etiologically related to service, to include as proximately caused or aggravated by his service-connected left knee disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right hip disorder, to include as secondary to service-connected left knee disability, have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veteran's Claim Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).    

II.  Service connection

A.  Governing Law

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131.

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, to include arthritis, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element for certain chronic disabilities listed in 38 C.F.R § 3.309(a) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

B.  Analysis

At the onset, the Board finds that the weight of the evidence is against a finding that the Veteran's right hip disorder is etiologically related to military service on a direct basis.  The Board notes that the VA examinations do not specifically address whether the Veteran's right hip disorder may be directly related to service.  However, the record does not reflect, and the Veteran has not claimed, that he actually experienced a right hip disorder while he was on active duty.  Rather, he has related it to his service-connected left knee disability.  As the preponderance of the evidence does not show that right hip disorder was incurred in service, or a medical nexus between the presently diagnosed right hip disorder and the Veteran's service, service connection for right hip disorder cannot be granted on a direct basis.

The Veteran contends that his right hip disorder is due to his service-connected left knee disability.  See VA 21-523EZ, Fully Developed Claim dated November 2012.  

The Veteran has a current diagnosis of status post arthroplasty, right hip.  As such, the first element under Wallin is met.

The Veteran is service connected for left knee disability.  Therefore, the second element under Wallin is met.  

However, the Board finds that the preponderance of the evidence is against finding a medical nexus between the Veteran's right hip disorder and his service-connected left knee disability.  Therefore, the third element under Wallin has not been met.

The Veteran's STRs do not document any complaints, treatment, or diagnosis of a right hip disorder.  See STR received in December 2015.  During his November 1967 Report of Medical Examination: Separation physical, the Veteran's musculoskeletal system was noted to be normal.  See id. at 36.  There were no specific complaints related to a right hip disorder disorder in the separation exam.  See id. at 36-38.  

In February 2013, the Veteran was afforded a VA examination to determine the nature and etiology of his right hip disorder.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran stated that his symptoms began in 2004.  He further stated that over time, his left knee injury caused his hip condition.  In 2009, he had a hip replacement.  

The examiner confirmed the status post arthroplasty, right hip diagnosis.  The examiner stated that over a two month period, there were three entries in the service medical records involving bilateral knee pain with essentially a normal orthopedic clinic exam.  X-rays were ordered but results were not noted.  The examiner opined that the claimed condition is less likely than not (less than 50 percent probability) proximately due to, the result of, or aggravated beyond its natural progression by the Veteran's service-connected left knee disability.  The examiner stated that it was 57 years between the 1966 service knee examinations and the Veteran's 2009 right knee arthroplasty.  Regarding aggravation, the examiner stated that the baseline level of severity could not be established.     

In August 2015, the Veteran was afforded a VA examination to determine the nature and etiology of his right hip condition.  The examiner reviewed the claims file and performed an in-person examination.  The examiner confirmed the Veteran's right hip replacement and osteoarthritis of the right hip diagnoses.  The examiner opined that the right hip arthritis (arthroplasty of 2008) is less than likely proximately due to or related to the service-connected left knee degenerative arthritis.  The examiner stated that there was no clear identifiable or even proximately related event or injury that could realistically link the two conditions together.  The examiner further stated that the Veteran was well into his later years, and as a result, had numerous co-morbidities that contributed to his hip condition.  The two conditions were therefore not linked in timing or by any other common denominator.  The examiner noted that there could be compensation on the right side for the left knee; however, it appeared that the right hip was more problematic at an earlier time based on the need for surgery than the left knee.  Additionally, there was a lack of medical evidence to support a baseline level severity both prior to and after the left knee condition.  Therefore, the relationship between the hip and knee was nothing more than mere coincidence.  

The Board finds that the record does not contain a competent etiological opinion linking the Veteran's right hip disorder to his service-connected left knee disability.  Therefore, the Board affords great probative weight to the VA examiners' opinions, as they were based on a review of the claims file and included sufficient rationale.  

The Board notes that the VA examiners concluded that the Veteran's right hip disorder was not proximately due to, caused by, or aggravated by his service-connected left knee disability.  The August 2015 examiner noted that the right hip disorder was more was more problematic at an earlier time than the left knee disability.  Additionally, the Veteran's hip disability occurred well into his later years, and as a result, had numerous co-morbidities that contributed to his hip condition. 

Regarding presumptive service connection, the Board finds that service connection for right hip disorder on a presumptive basis is not warranted as the record does not show evidence of right hip osteoarthritis within one year of the Veteran's separation from active duty.  The first competent evidence suggestive of right hip disorder was in 2009, i.e., over 57 years after discharge.  See VA Examination dated February 2013.  As there is no competent evidence that the disability manifested to a compensable degree within one year of his active service and was not continuous since service, a presumption of service connection under 38 C.F.R. §§ 3.307, 3.309 is not warranted.

The Board has considered the Veteran's statements regarding the etiology of his right hip disorder.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, a nexus between the right hip disorder and service-connected knee disability, is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

As there is no medical nexus linking the Veteran's right hip disorder to active service, and/or service-connected knee disability, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for right hip disorder, to include as secondary to service-connected left knee disability, is denied.


REMAND

The Board notes that since the February 2016 Supplemental Statement of the Case (SSOC), new and relevant evidence has been added to the record, namely a June 2016 VA examination.  See C&P Exam received in June 2016.  As such, the Board must remand this matter so that the AOJ can consider the report in the first instance.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated relevant VA treatment records not already of record.

2.  After completing the aforementioned, and any further development deemed necessary in light of the expanded record, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and allow him an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


